COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Estate of Jose Casares,   §             No. 08-17-00057-CV
  Deceased,
                                                 §                Appeal from the
                       Appellant.
                                                 §              Probate Court No. 1

                                                 §            of El Paso County, Texas

                                                 §              (TC# 2010-P00681)

                                                 §

                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until January 23, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before January 23, 2018.


       IT IS SO ORDERED this 28th day of December, 2017.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.